Achor, C. J.
The petitioners have filed pro se a Petition For Leave to File Disbarment Proceedings against the respondent.
The petition and the tendered Information are not separately filed but were prepared and presented and filed as a single instrument. This procedure is not contemplated by Rule 3-21 of this court for the reason that it would permit allegations defamatory in nature to be filed and made a matter of public record without first obtaining leave of court for the filing thereof. For this reason the same should be stricken from the files.
However, because of the gross allegations, persistent endeavors and numerous involvements of the petitioners with respect to their complaints, the matters complained of have been referred to the Indiana State Bar Association, Attorney General of Indiana, and the Disciplinary Commission of this court for consideration.
*15*14Upon recommendation of each of the above bodies, and upon examination of the tendered Information by *15this court, it is determined that sufficient proof upon which to sustain a disciplinary action at this time does not exist.
The Petition for Leave of Court to File Disbarment Proceedings is therefore denied and the same is ordered stricken from the files.
Arterburn, Jackson, Landis & Myers, JJ., concur.
Note. — Reported in 201 N. E. 2d 331.